FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit

                                                                    July 25, 2011
                    UNITED STATES COURT OF APPEALS
                                                 Elisabeth A. Shumaker
                                                                    Clerk of Court
                                 TENTH CIRCUIT



 JANESHA L. BROWN,

               Plaintiff - Appellant,                    No. 11-3119
          v.                                              (D. Kansas)
 WAL-MART STORES, INC.,                      (D.C. No. 2:11-CV-02038-CM-GLR)

               Defendant - Appellee.


                            ORDER AND JUDGMENT *


Before BRISCOE, Chief Judge, MURPHY, and MATHESON, Circuit Judges.



      After examining the appellate briefs and the appellate record, this court has

unanimously concluded that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Proceeding pro se, Janesha L. Brown appeals the district court’s dismissal

of the civil action she brought against her former employer, Walmart Stores, Inc.

(“Walmart”). In her complaint, Brown alleged Walmart wrongfully terminated


      *
        This order and judgment is not binding precedent except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
her employment. 1 Walmart moved to dismiss the complaint, arguing Brown failed

to plead facts plausibly suggesting she was entitled to relief under any cognizable

legal theory. See Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007) (holding

dismissal of a complaint is appropriate if plaintiff fails to plead “enough facts to

state a claim to relief that is plausible on its face”) . After considering the motion

and Brown’s response, the district court dismissed the suit. In its Memorandum

and Order, the court correctly noted that Kansas is an at-will employment state

and, accordingly, an employer may “terminate employees for good cause, for no

cause, or even for the wrong cause.” Goodman v. Wesley Med. Ctr., L.L.C., 78

P.3d 817, 821 (Kan. 2003). The only exceptions to this general rule “arise from

public policy.” Dickens v. Snodgrass, Dunlap & Co., 872 P.2d 252, 262 (Kan.

1994). The district court concluded Brown’s complaint contained no facts or

allegations that would support a plausible claim for wrongful termination under

Kansas law. See Twombly, 550 U.S. at 570. Brown appeals from this ruling. 2

      In this appeal, Brown argues generally that the district court erred by

dismissing her complaint. She also attempts to assert a Title VII claim of sex

      1
        Although Brown indicated in her complaint that the federal district court
had jurisdiction under 28 U.S.C. § 1343, the complaint also specifically stated she
was not alleging her termination involved unlawful discrimination. Accordingly,
the district court construed her claims as arising under Kansas law.
      2
        Brown also filed a motion for reconsideration pursuant to Rule 59(e) of the
Federal Rules of Civil Procedure which the district court denied. Because she did
not file an amended notice of appeal, this court lacks jurisdiction to consider any
matter related to the Rule 59(e) motion. See Fed. R. App. P. 4(a)(4)(B)(ii).

                                          -2-
discrimination. Brown has not amended her complaint to include a Title VII

claim and it was not properly raised in district court. Accordingly, this court will

not consider it. Oyler v. Allenbrand, 23 F.3d 292, 299 n.8 (10th Cir. 1994).

      Having reviewed the record and the applicable law, and exercising

jurisdiction pursuant to 28 U.S.C. § 1291, we affirm the dismissal of Brown’s

wrongful termination claims for substantially the reasons stated by the district

court in its Memorandum and Order dated April 15, 2011.

                                               ENTERED FOR THE COURT


                                               Michael R. Murphy
                                               Circuit Judge




                                         -3-